899 So. 2d 510 (2005)
Pedro MENDEZ, Appellant,
v.
SHOMA DEVELOPMENT CORPORATION and Transportation Casualty, Appellees.
No. 1D05-0672.
District Court of Appeal of Florida, First District.
April 25, 2005.
Frank J. Taddeo, Coral Gables, for appellant.
No appearance for appellees.
PER CURIAM.
Because the order being appealed herein dismisses the petition for benefits without prejudice and contemplates the refiling of the petition or the filing of a motion for entry of a final order, we dismiss this appeal as being taken from a nonfinal, nonappealable order. See generally Croes v. University Community Hospital, 886 So. 2d 1040 (Fla. 1st DCA 2004); Zito v. Jeff Harding, Inc., 870 So. 2d 964 (Fla. 1st DCA 2004). We likewise decline appellant's request that we undertake certiorari review of the order, since appellant has failed to demonstrate that the remedy afforded by appeal from a final order will be inadequate.
BARFIELD, ALLEN and THOMAS, JJ., concur.